254 F.2d 605
Harry L. PAYNE, Petitioner,v.UNITED STATES of America Railroad Retirement Board.
No. 15891.
United States Court of Appeals Eighth Circuit.
March 13, 1958.

Petition to review decision of Railroad Retirement Board.
Wm. Harrison Norton, North Kansas City, Mo., for petitioner.
Myles F. Gibbons, Chicago, Ill., for respondent.
PER CURIAM.


1
Petition to review decision of Railroad Retirement Board dismissed for noncompliance with Rule 11 and want of diligent prosecution, on motion of respondent.